DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, , and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US 2017/0219828 in view of Bone et al US 2018/0196231. 
Regarding claim 1, Tsai in Fig. 1A teaches an augmented reality device comprising: 
at least one optical module (100), each of the at least one optical module (100) from a display side to an eye side sequentially comprising (corresponding to HE): 
a transparent display (110);
a first lens (120);
a second lens (130), having a negative refractive power (See [0026]-[0027], note that dioptre corresponds to refractive power) wherein a paraxial region of at least one of an eye side surface and a display side surface (the display side surface, the right surface of 130 in the Fig.) of the second lens (130) is a concave surface or a structure having an optical function equal to a concave surface (center portion of 130 will have an optical function equal to a concave surface due to the curved center portion), and at least one of the eye side surface and the display side surface of the second lens is aspheric (the display side of 130 is aspheric as the surface profile is not portions of a sphere or cylinder); and 
a third lens (140), having a positive refractive power  (See [0026]-[0027], note that dioptre corresponds to refractive power), wherein a paraxial region of at least one of an eye side surface and a display side surface (the display side surface, the right surface of 140 in the Fig.) of the third lens (140) is a convex surface or a structure having an optical function equal to a convex surface (center portion of 140 will have an optical function equal to a convex surface due to the curved center portion), at least one of the eye side surface and the display side surface of the third lens is aspheric (the display side of 140 is aspheric as the surface profile is not portions of a sphere or cylinder); and 
the number of lenses having the refractive powers in each of the at least one optical module is three (120-140 is three), wherein the transparent display of the at least one optical module is configured to emit a light beam (IL and AL, See [0026]), and the light beam sequentially passes through the first lens, the second lens, and the third lens to be incident into a user's eyes at the eye side (See [0026], IL and AL pass through 120-140), so that an augmented reality virtual image on the display side is seen by the eyes (See [0026] and “AR effect,” [0011]). 
Tsai does not explicitly disclose a first lens, located closer to the eye side than the display, having a negative refractive power; a second lens, located closer to the eye side than the first lens, having a negative refractive power, and a third lens, located closer to the eve side than the second lens, having a positive refractive power. 
However, Bone in Fig. 1 teaches a first lens (240) located closer to the eye side (200) than the display (250), having a negative refractive power (as it comprises a convex lens, this lens type has a negative refractive power, See Fig. 11) a second lens (230), located closer to the eye side (200) than the first lens (250), having a negative refractive power (as it comprises a biconvex lens, this lens type has a negative refractive power, See Fig. 11), and a third lens (220), located closer to the eve side 230), having a positive refractive (as it comprises a biconcave lens, this lens type has a positive refractive power, See Fig. 11)  This combination lens assembly is taught by Bone in order to improve image quality (See [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first lens in Tsai have a negative refractive power as taught in Bone. The motivation would be to improve image quality by providing a combination lens assembly (Id.).

Regarding claim 2, Tsai and Bone teach the augmented reality device according to claim 1. Furthermore, Tsai teaches wherein the first lens (120), the second lens (130), and the third lens (140) of the at least one optical module (100) comprise a Fresnel lens, a lens having a continuous curved surface, a cylindrical lens, or a combination thereof (the first lens, the second lens, and the third lens comprises at least one Fresnel lens as the second lens 130 is a Fresnel lens, See [0026]). 
Regarding claim 3, Tsai and Bone teach the augmented reality device according to claim 1. Furthermore, Tsai teaches wherein the first lens (120), the second lens (130), and the third lens (140) of the at least one optical module are Fresnel lenses (the second lens 130 is a Fresnel lens, See [0026]), and the other one of the first lens, the second lens, and the third lens of the at least one optical module is a lens having a continuous curved surface (the third lens 140 has a continuous curved surface, the central portion of 140, See Fig. 1A).
Regarding claim 4, Tsai and Bone teach the augmented reality device according to claim 1. Tsai does not explicitly disclose  wherein the at least one optical module satisfies: -0.5<f3/f1<-2.5, -0.5<f3/f2<-2.5, and 0.65<f1/f2<1.75, wherein f1 is a focal length of the first lens, f2 is a focal length of the second lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (100) satisfy: -0.5<f3/f1<-2.5, -0.5<f3/f2<-2.5, and 0.65<f1/f2<1.75 to optimize the focal length of the See MPEP 2144.05 II). 
Regarding claim 5, Tsai and Bone teach the augmented reality device according to claim 1. Tsai does not explicitly disclose wherein the at least one optical module satisfies: 0.6<D1/f3<1.7, wherein D1 is a distance from a display surface of the transparent display to the display side surface of the third lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (100) satisfy 0.6<D1/f3<1.7, to optimize the focal length and size of the HMD as there is no evidence of criticality and the focal length and distance D1 are result effective variables (See MPEP 2144.05 II). 
Regarding claim 6, Tsai and Bone teach the augmented reality device according to claim 1. Tsai does not explicitly disclose wherein the at least one optical module satisfies: 0.5<T1/f3<2.3, wherein T1 is a distance from a display surface of the transparent display to the eye side surface of the third lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (100) satisfy 0.5<T1/f3<2.3, to optimize the focal length and size of the HMD as there is no evidence of criticality and the focal length and distance T1 are result effective variables (See MPEP 2144.05 II).
Regarding claim 10, Tsai and Bone teach the augmented reality device according to claim 1. Furthermore, Tsai in Fig. 1A teaches wherein the display side surfaces of the first lens (120), the second lens (130), and the third lens (140) are plane surfaces (See Fig. 1A showing the surfaces as plane surfaces).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Bone as applied to claim 1, and further in view of Guenter US 2018/0218661. 

However, Guenter in Fig. 1 wherein the number of the at least one optical module is plural (105a and 105b), and the plurality of optical modules are arranged in an array (in respect to the left and right eye). This is taught by Guenter in order to individually direct images to a left and right eye of a user. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the optical module taught in Tsai and Bone to comprise a plurality of optical modules and be arranged in an array as taught in Guenter. The motivation would be to individually direct images to a left and right eye of a user.
Regarding claim 8, Tsai and Bone teach the augmented reality device according to claim 1. Tsai and Bone do not explicitly disclose wherein the at least one optical module is flexible.  
However, Guenter in [0018] teaches wherein wherein the at least one optical module is flexible. This is taught by Guenter in order to individually direct images to a left and right eye and eliminate or significantly reduce a field curvature problem (See [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the optical module taught in Tsai and Bone to be flexible as taught in Guenter. The motivation would be to individually direct images to a left and right eye and eliminate or significantly reduce a field curvature problem.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view Bone as applied to claim 1, and further in view of Ha et al US 6804066. 



However, Ha in Fig. 2 teaches wherein a paraxial region of the eye side surface of the first lens is a concave surface (left side  of 509), and the eye side surface of the first lens is aspheric (right side of 509). This combination lens assembly is taught by Ha in order to improve image quality (Column 3, Lines 1-18) by providing a combination lens assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first lens in Tsai have a negative refractive power as taught in Ha. The motivation would be to improve image quality by providing a combination lens assembly (Id.).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view Bone as applied to claim 1, and further in view of Guenter and Benitez et al US 2017/0171533.
Regarding claim 11, Tsai and Bone teach the augmented reality device according to claim 1. Furthermore, Tsai in Fig. 1A teaches wherein the first lenses (120) of the optical module form a first lens assembly (120), the second lenses (130) of the optical module form a second lens assembly (130), the third lenses (140) of the optical module form a third lens assembly (140), and at least one of the first lens assembly (120), the second lens assembly (120), and the third lens (120) assembly is connected to form a lens array (100 comprising 120, 130, and 140). 
Tsa and Bone do not explicitly disclose wherein the number of the at least one optical module is plural, and wherein the optical module comprises a plurality of optical modules. 
However, Guenter in Fig. 1 wherein the number of the at least one optical module is plural (105a and 105b), and wherein the optical module comprises a plurality of optical modules (105a and 105b, in respect to the left and right eye). This is taught by Guenter in order to individually direct images to a left and right eye of a user. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the optical module taught in Tsai and Bone to comprise a plurality of optical modules and be arranged in an array as taught in Guenter. The motivation would be to individually direct images to a left and right eye of a user.
Tsai, Bone, Bone, and Guenter do not explicitly disclose wherein the lens array comprises a cylindrical lens array. 
However, Benitez in Fig. 41a teaches wherein the lens array (4102 and 4104) comprises a cylindrical lens array (See Fig. 41a). This is taught by Benitez in order to for a user to experience augmented reality regardless of a linear movement of a user’s eyes. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the lens array taught in Tsai, Bone, and Guenter to comprise a cylindrical lens array as taught in Benitez. The motivation would be for for a user to experience augmented reality regardless of a linear movement of a user’s eyes. 
Regarding claim 12, Tsai, Bone, Bone, Guenter, and Benitez teach the augmented reality device according to claim 11. Furthermore, Tsai in Fig. 1A teaches wherein at least one of the first lens assembly, the second lens assembly, and the third lens assembly forms the ring-shaped Fresnel lens array or the array of lenses having the continuous curved surfaces (See [0026]-[0027] and Fig. 1A, , the two lenses assemblies 130 and 140 forms an array having continuous curved surfaces corresponding to the curved portions of the profiles of 130 and 140 in Fig. 1A) and the ring-shaped Fresnel lens array or the array of lenses having the continuous curved surfaces is a linear array or a planar array (See [0026]-[0027] and Fig. 1A, , the two lenses assemblies 130 and 140 forms an array having continuous curved surfaces corresponding to the curved portions of the profiles of 130 and 140 in Fig. 1A  and the array is a planar array as the array 130 and 140 comprise Fresnel lenses that correspond to their planar profiles in Fig. 1A). 

Tsai, Bone, and Guenter do not explicitly disclose wherein the cylindrical lens array is a linear array or a planar array. 
However, Benitez in Fig. 41a teaches wherein the lens array (4102 and 4104) comprises a cylindrical lens array (See Fig. 41a) wherein the cylindrical lens array is a planar array (Id., showing the planar cylindrical portions of 4102 and 4104). This is taught by Benitez in order to for the display to display augmented reality independent of a linear movement of a user’s eyes. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the lens array taught in Tsai, Bone, and Guenter to comprise a cylindrical lens array as taught in Benitez. The motivation would be for the display to display augmented reality independent to a movement of a user’s eyes.

Response to Arguments
Applicant's arguments 1/6/21 are moot in view of newly cited art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621